Citation Nr: 1537579	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for the period from October 16, 2008, to January 7, 2009. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to December 1978.


This appeal is before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal was originally before the Board in July 2014, at which time the Board denied the Veteran's claim for an evaluation in excess of 10 percent for the entirety of the appeal period.  The Veteran appealed the Board's decision, and in July 2015 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand (JMR) and partially remanded the Board's decision for the period from October 16, 2008, to January 7, 2009, with instruction for the Board to consider the medical evidence discussed below.  The Court dismissed the appeal with respect to other time periods.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From October 16, 2008, to January 7, 2009, PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran generally functioned satisfactorily, with routine behavior, self-care, and conversation normal.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but not in excess thereof, for an acquired psychiatric disorder, to include PTSD, from October 16, 2008, to January 7, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided a VA examination in June 2009, but was not provided a VA examination during the period still within the scope of this appeal.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  Because the Board finds that the medical evidence in the record is sufficient to decide the Veteran's claim, VA has no duty to provide an additional medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

VA treatment records indicate that the Veteran was treated by his primary care physician in May 2008.  He reported flashbacks and nightmares, and requested a PTSD evaluation.  His physician referred him for mental health treatment.  He was seen by a PTSD social worker six days later.  He reported a recent increase in nightmares and irritability.  The Veteran presented on time appropriately attired and appeared neat and well groomed.  He was alert, oriented, and conversational.  Conversation was relevant to experiences, problems, and concerns.  The Veteran was focused and his affect appeared to be dull/flat.  Eye contact was good and memory was intact.  Posture was relaxed.  The Veteran denied suicidal and homicidal ideation.  He was an active and cooperative participant in therapy.   He was normalized and appeared in no acute emotional distress at the close of the session.  His social worker assigned a GAF score of 60 and diagnosed anxiety, rule out PTSD.

The Veteran received further treatment from his social worker in June 2008.  He reported a supportive marriage and a good relationship and regular contact with his grown children and other family members.  He reported part-time employment.  He described himself as a recluse but said he has friends.  He reported enjoying swimming for exercise.  He reported intrusive memories and dreams of violent experiences in Vietnam.  The Veteran also reported avoidance of the memories, hyper-alertness/vigilance, and hyper-startle to general stimulus sounds.  The Veteran presented for the session on time, appropriately attired and appearing neat and well-groomed.  He was alert and oriented.  He was conversational, with conversation relevant to his experiences, problems, and concerns.  His affect appeared to be dull/flat.  Eye contact was good and memory was intact.  Posture was relaxed.  He denied suicidal and homicidal ideation.  He was an active and cooperative participant in therapy.  Anxiety was allayed, and the Veteran appeared in no acute emotional distress at the close of the session.  In the narrative portion of the mental health note, the Veteran's social worker diagnosed chronic mild to moderate PTSD, with prognosis guarded at best.  In listing the diagnosis axes, the social worker diagnosed chronic moderate to severe PTSD with a GAF score of 58.

In September 2008, the Veteran again received therapy from his social worker.  He presented for the session on time, appropriately attired and appearing neat and well-groomed.  He was alert and oriented.  He was conversational, with conversation relevant to his experiences, problems, and concerns.  His affect appeared to be dull/flat and his mood was anxious.  Eye contact was good and memory was basically intact.  Posture was relaxed.  He denied suicidal and homicidal ideation.  He was an active and cooperative participant in therapy.  Anxiety was allayed, and the Veteran was normalized.  He appeared in no acute emotional distress at the close of the session.  His social worker continued his diagnosis of PTSD and assigned a GAF score of 58.

The Veteran attended a group therapy session conducted by his social worker in December 2008.  He presented for the session on time, appropriately attired and appearing neat and well-groomed.  He was alert and oriented.  He was cooperative and actively participated in discussions and activities making valuable contributions to the group process.  He appeared in no acute emotional distress at the end of the session.  His social worker continued his diagnosis of PTSD, as well as his GAF score of 58.

The Veteran attended another group therapy session conducted by his social worker on January 6, 2009.  He presented for the session on time, and was alert and oriented.  He was cooperative and actively participated in discussions and activities making valuable contributions to the group process.  He was normalized relative to history and current reactions based on that past.  The Veteran appeared in no acute emotional distress at the end of the session.  His social worker continued his diagnosis of PTSD and assigned a GAF score of 57.

In his June 2010 substantive appeal, the Veteran stated that his PTSD has an impact on the amount of work he is able to take on as an independent consultant, and that he avoids most if not all social activities because they produce anxiety and irritability.  The Veteran contended that the VA examination was inadequate because the examiner spent little interview time with the Veteran and made broad interpretations based on the Veteran's responses to test questions.    

The Veteran's current 10 percent rating reflects occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  A higher rating of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Board finds probative the GAF scores assigned by the VA social worker during the period on appeal, which were in the milder edge of the moderate spectrum of GAF scores.  The Board finds that these GAF scores indicate symptomatology equivalent of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and therefore finds that a 30 percent rating is warranted from October 16, 2008, to January 7, 2009.

The Board further finds that an evaluation in excess of 30 percent is not warranted for the Veteran's mental health condition.  Specifically, the Board notes that the GAF scores assigned by the VA social worker were in the milder edge of the moderate spectrum and the symptoms described in the social worker's reports were consistently mild, consisting primarily of dulled affect and allayed anxiety, along with reports of increased nightmares and intrusive thoughts.  Conversation was consistently normal, and the Veteran was cooperative and able to function well in both the individual and group therapeutic settings.  The Board finds these reports of mild symptoms probative and indicative that the Veteran was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The Board recognizes that at one point the social worker characterized the Veteran's PTSD as moderate to severe.  In the same progress note, however, the social worker characterized the PTSD as mild to moderate, and the Board finds that the symptomatology reported by the social worker is more consistent with this milder characterization.  For these reasons, the Board finds that the evidence weighs against a finding that, during the period from October 16, 2008, to January 7, 2009, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood; or total occupational and social impairment.  An evaluation in excess of 30 percent for that period is therefore denied.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's PTSD, including flashbacks, nightmares, intrusive memories, avoidance, hyper-alertness/vigilance, and hyper-startle to general stimulus sounds are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the Veteran's 30 percent rating was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation of 30 percent, but not in excess thereof, for an acquired psychiatric disorder, to include PTSD, from October 16, 2008, to January 7, 2009, is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


